Citation Nr: 0530595	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-21 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUE

Basic eligibility for educational assistance benefits, 
pursuant to Chapter 30, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from July 1994 to October 
1996.

This appeal to the Board of Veterans Appeals arises from a 
December 2002 rating action that denied educational 
assistance benefits pursuant to 38 U.S.C. Chapter 30.  The 
veteran filed a Notice of Disagreement in February 2003, and 
the RO issued a Statement of the Case in April 2003.  The 
veteran filed a Substantive Appeal in June 2003.

In September 2003, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO in St. 
Petersburg, Florida; a transcript of the hearing is of 
record.

By decision of March 2004, the Board denied educational 
assistance benefits pursuant to Chapter 30, and the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2004, counsel for the VA Secretary 
filed an unopposed Motion for Remand with the Court.  By 
August 2004 Order, the Court granted the Motion, vacating the 
March 2004 Board decision and remanding the matter to the 
Board for further proceedings consistent with the Secretary's 
Motion.

In March 2005, the Board remanded this matter to RO for 
further action-specifically, for assistance in 
reconstructing the claims file.  The RO added documents to 
the reconstructed claims file, and returned the file to the 
Board for further appellate consideration.  

For reasons expressed below, the matter on appeal is again 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action on his part is required.



REMAND

As noted above, pursuant to the Secretary's Motion, in March 
2005, the Board remanded this matter to the RO for assistance 
in reconstructing the veteran's lost claims file, to 
specifically include locating and associating with the claims 
file all missing documents pertinent to this appeal dated 
since August 1, 2003.  The record reflects that some 
documents-to include a  transcript of the veteran's 
September 2003 Board hearing and a signed and dated copy of 
the March 2004 Board decision-have been associated with the 
claims file.  

However, it is unclear whether all additional evidence the 
veteran submitted during the Board hearing (accompanied by a 
waiver of his right to have the RO initially consider this 
evidence) is of record.  The signed waiver of RO jurisdiction 
is of record; however, no documents are attached to that 
waiver.  The veteran testified about a letter that was 
forwarded to his elected representatives with attachments.  
However, it is unclear whether all documents referenced as 
attachments to his February 2003 letter are contained in the 
claims file, to specifically include a "letter of denial 
August 7, 2001."  To ensure that all available evidence 
necessary for effective judicial review of the appellant's 
claim is available, the Board finds that another remand of 
this matter to the RO is warranted..  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should undertake all 
appropriate actions to assist in the 
reconstruction of the veteran's claims 
file, to include specifically include 
locating and associating with the 
reconstructed file any additional 
documents that were of record at the time 
of the Board's March 2004 decision that 
are not currently of record.  

Specifically, the RO should contact the 
veteran and request that he furnish any 
evidence in his possession that would 
help to reconstruct the file, to 
particularly include copies of all 
documents contained in the packet he 
submitted at the time of the September 
2003 Board hearing (with a signed waiver 
of RO jurisdiction).  In this regard, the 
veteran should furnish copies of all 
attachments to his February 12, 2003 
letter to the RO, to specifically include 
a "letter of denial August 7, 2001

2.  The RO's efforts to reconstruct the 
claims file, to include correspondence 
with the appellant, should be clearly 
documented for the record, and all 
responses and documents received should 
be associated with the reconstructed 
claims file.  If any of the missing 
records are not located, the RO should 
document whether further efforts to 
locate them would be futile.  Thereafter, 
the reconstructed claims file should be 
transferred back to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 


